          Case 3:19-cr-00010-MMD-WGC Document 180 Filed 07/27/21 Page 1 of 5




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number: 14853

 3   SUE P. FAHAMI
     Assistant United States Attorney
 4   Nevada Bar Number: 5634
     400 South Virginia, Suite 900
 5   Reno, Nevada 89501
     Telephone: (775) 784-5438
 6   Sue.P.Fahami@usdoj.gov

 7   MICHAEL C. LANDMAN (N.Y. Bar No. 5423603)
     ERIC L. TAFFET (N.Y. Bar No. 5087101)
 8   Trial Attorneys
     Tax Division, Western Criminal Enforcement Section
 9   United States Department of Justice
     150 M Street NE, Room 2.118
10   Washington, D.C. 20002
     Telephone: (202) 307-6541
11   Facsimile: (202) 514-9623
     Michael.C.Landman@usdoj.gov
12   Eric.L.Taffet@usdoj.gov

13   Attorneys for the United States

14                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
15

16    United States of America,                  Case No: 3:19-CR-00010-MMD-WGC

17                    Plaintiff,                 Joint Stipulation to Continue
                                                 Government’s Response Deadline to
                                                 Defendant Alessa’s Pending Motion
18                    vs.                        [ECF 162]
                                                 (First Joint Stipulation)
19    Saud A. Alessa,
      Jackie Hayes
20    (aka Jackie Bassi), and
      Jeffrey Bowen,
21
                     Defendants.
22

23

24
          Case 3:19-cr-00010-MMD-WGC Document 180 Filed 07/27/21 Page 2 of 5



 1         IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER

 2   CHIOU, Acting United States Attorney, SUE P. FAHAMI, Assistant United States

 3   Attorney, MICHAEL C. LANDMAN and ERIC L. TAFFET, Trial Attorneys, U.S.

 4   Department of Justice, counsel for the United States of America, RENE L. VALLADARES,

 5   Federal Public Defender, and LAUREN D. GORMAN, Assistant Federal Public Defender,

 6   counsel for SAUD A. ALESSA, and MICHAEL KENNEDY, counsel for JEFFREY

 7   BOWEN, that the government shall have to and including August 10, 2021, to file a response

 8   to Defendant Alessa’s pending motion for an order regarding preservation of records and

 9   disclosure of Internal Revenue Service (“IRS”) retention policies. See ECF No. 162 (the

10   “Motion”).

11         IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that

12   Defendant Alessa and Defendant Bowen shall have to and including August 17, 2021, to file

13   a reply to any government response to the Motion.

14         The Stipulation is entered into for the following reasons:

15   1.    The government’s response to the Motion is currently due on or before July 27, 2021.

16   2.    On July 26, 2021, the government conferred with counsel for Defendant Alessa and

17         counsel for Defendant Bowen, the two parties who have joined the Motion. The

18         government agreed to provide additional discovery regarding information it had

19         recently learned regarding IRS retention policies and any attempts made by the IRS

20         to locate the information sought by Defendant Alessa in the Motion.

21   3.    The parties agree that, after discovery is produced, the parties may be able to resolve

22         the Motion without Court intervention.

23   4.    The additional time requested herein is not sought for purposes of delay, but merely

24         to allow counsel for the government to provide the information it recently received,

                                                  2
          Case 3:19-cr-00010-MMD-WGC Document 180 Filed 07/27/21 Page 3 of 5



 1          and to allow counsel for Defendants Alessa and Bowen to review the information and

 2          make a decision regarding whether it will continue to seek a ruling from the Court on

 3          the Motion.

 4   5.     This request for a continuance does not effect the currently scheduled trial date.

 5          This is the first joint stipulation to continue filed herein.

 6          DATED this 26th day of July, 2021.

 7

 8        RENE L. VALLADARES                              CHRISTOPHER CHIOU
          Federal Public Defender                         Acting United States Attorney
 9

10        /s/Lauren D. Gorman                             /s/ Michael C. Landman
      By:____________________________                 By:_____________________________
11        Lauren D. Gorman                                 MICHAEL C. LANDMAN
          Assistant Federal Public Defender                Trial Attorney
12        Counsel for SAUD ALESSA                          Counsel for the United States

13

14        MICHAEL J. KENNEDY
          Counsel for JEFFREY BOWEN
15

16        /s/Michael J. Kennedy
      By:____________________________
17
          MICHAEL J. KENNEDY
          Counsel for JEFFREY BOWEN
18

19

20

21

22

23

24

                                                      3
          Case 3:19-cr-00010-MMD-WGC Document 180 Filed 07/27/21 Page 4 of 5



 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                           Case No. 3:19-CR-0010-MMD-WGC
               Plaintiff,
 4                                                       FINDINGS OF FACT,
            v.                                           CONCLUSIONS OF LAW AND
 5                                                       ORDER
     SAUD A. ALESSA,
 6   JACKIE HAYES
     aka Jackie Bassi, and
 7   JEFFREY BOWEN
                   Defendants.
 8

 9                                      FINDINGS OF FACT

10          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

11   Court finds that:

12   1.     The additional time requested herein is not sought for purposes of delay, but merely

13          to allow counsel for the government to provide the information it recently received,

14          and to allow counsel for Defendants Alessa and Bowen to review the information and

15          make a decision regarding whether it will continue to seek a ruling from the Court on

16          the Motion.

17   2.     This request for a continuance does not effect the currently scheduled trial date.

18   3.     The parties agree to this continuance.

19   4.     The defendants are on bond.

20   5.     This continuance is not sought for purposes of delay.

21                                   CONCLUSIONS OF LAW

22          The continuance sought herein does not affect the currently scheduled trial date and

23   thus has no effect on the Speedy Trial Act.

24

                                                     4
         Case 3:19-cr-00010-MMD-WGC Document 180 Filed 07/27/21 Page 5 of 5



 1                                            ORDER

 2          IT IS THEREFORE ORDERED that the government shall have to and including

 3   August 10, 2021, to file a response to the Motion (ECF No. 162), and that Defendants Alessa

 4   and Bowen shall have to and including August 17, 2021, to file a reply to any government

 5   response to the Motion.

 6                      27th day
            DATED this ______________ of July, 2021.

 7

 8
                                               MIRANDA M. DU
 9                                             UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                 5
